Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 1 of 20




                 ([KLELWE
                    ([FHUSWHG
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 2 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1            UNITED STATES DISTRICT COURT
2           SOUTHERN DISTRICT OF NEW YORK
3              Case No. 10-cv-6950-AT-RWL
       ------------------------------------x
4      H. CRISTINA CHEN-OSTER; SHANNA
5      ORLICH; ALLISON GAMBA; and MARY
6      DE LUIS,
7                                             Plaintiffs,
8                            -against-
9      GOLDMAN, SACHS & CO. and THE
10     GOLDMAN SACHS GROUP, INC.,
11                                            Defendants.
       ------------------------------------x
12          CONFIDENTIAL - ATTORNEYS' EYES ONLY
13
14                        September 9, 2020
15                               10:15 a.m.
16
17           Remote Videotaped Deposition of
18     EDITH COOPER, located in Greenwich,
19     Connecticut, held Via Zoom, taken on
20     behalf of Plaintiffs before DAWN MATERA,
21     a Shorthand Reporter and Notary Public of
22     the State of New York and Connecticut.
                             *          *           *
23
24     JOB No. 4246733
25     PAGES 1 - 348

                                                                  Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 3 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      A P P E A R A N C E S :
2
3            LIEFF CABRASER HEIMANN & BERNSTEIN LLP
             Attorneys for Plaintiffs
4                    275 Battery Street, 29th Floor
5                    San Francisco, California 94111
                     (415)956-1000
6            By:     KELLY M. DERMODY, ESQ.
7                    kdermody@lchb.com
8                    ANNE B. SHAVER, ESQ.
9                    ashaver@lchb.com
10                   MICHELLE LAMY, ESQ.
11                   mlamy@lchb.com
12
13           SULLIVAN & CROMWELL, LLP
             Attorneys for Defendants and the Witness
14                   1700 New York Avenue, N.W.
15                   Suite 700
16                   Washington, D.C. 20006
17           By:     AMANDA FLUG DAVIDOFF, ESQ.
18                   davidoffa@sullcrom.com
                                 -and-
19           SULLIVAN & CROMWELL, LLP
20                   125 Broad Street
21                   New York, New York 10004
22           By:     LEILA R. SIDDIKY, ESQ.
23                   siddiky@sullcrom.com
24                   ANN-ELIZABETH OSTRAGER, ESQ.
25                   ostragerae@sullcom.com

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 4 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      A P P E A R A N C E S : (Continued)
2
3      Also Present:
4            JIM WINSLOW, Videographer
5            GENA PALUMBO, Vice President, Goldman
6                Sachs & Co.
7            FATEMAH SHIRZAD, Concierge for Veritext
8                               ~oOo~
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 5 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      roles.                                                    10:50:53

2           Q.     Who had the head of                           10:50:53

3      compensation role during those years                      10:51:03

4      besides Beckmann?                                         10:51:05

5           A.     I am just going to take a                     10:51:06

6      minute to think about that.          It was over          10:51:15

7      a ten-year period.      Actually it was head              10:51:17

8      of rewards, which included compensation                   10:51:33

9      that directly reported to me.           And that          10:51:36

10     would have been Deborah Beckmann.             Before      10:51:39

11     that, it would have been Marguarite                       10:51:42

12     Carmody.    And I don't recall, Rich                      10:51:48

13     Stingi.    That's my recollection.                        10:51:58

14          Q.     Okay.   Thank you.       During your          10:52:06

15     time as the global head of HCM, what                      10:52:08

16     regular committees did you attend?             And        10:52:11

17     maybe we'll start with the more recent                    10:52:14

18     time period, because it might be a little                 10:52:16

19     easier to recall.                                         10:52:17

20          A.     I attended the management                     10:52:20

21     committee every week.       I attended the                10:52:21

22     partnership committee most months.             I          10:52:27

23     believe it met every month.          I attended           10:52:32

24     my leadership team meetings.          I attended,         10:52:40

25     in 2017, the Global Diversity Working                     10:52:45

                                                                  Page 34

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 6 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      Group.     Those were the committees, the                 10:52:50

2      standing committees that I participated                   10:52:57

3      in.                                                       10:52:59

4            Q.     And what was the purpose of the              10:53:00

5      management committee meeting?                             10:53:01

6            A.     It was a meeting set forth by                10:53:03

7      the chairman and CEO to discuss things                    10:53:09

8      that were occurring at the firm.                          10:53:12

9            Q.     And who else attended that                   10:53:18

10     meeting besides you?                                      10:53:23

11           A.     Several other leaders at the                 10:53:24

12     firm.                                                     10:53:27

13           Q.     About how many people?                       10:53:30

14           A.     I don't recall the exact                     10:53:32

15     number.                                                   10:53:33

16           Q.     More or less than ten?                       10:53:33

17           A.     More than ten.                               10:53:37

18           Q.     Okay.   And were these people                10:53:38

19     who were division leaders across the                      10:53:45

20     organization?                                             10:53:47

21           A.     People attended management                   10:53:48

22     committee from a variety of different                     10:53:50

23     roles, yes.                                               10:53:52

24           Q.     What were the roles from                     10:53:52

25     securities division?                                      10:53:57

                                                                  Page 35

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 7 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      alone with?                                               11:14:41

2                  MS. DAVIDOFF:     Objection.                  11:14:41

3           Foundation.                                          11:14:42

4           A.     No.    Sorry, go ahead, I jumped              11:14:42

5      over you.                                                 11:14:46

6                  MS. DAVIDOFF:     That's all right.           11:14:47

7           She got it.                                          11:14:48

8           Q.     Let me ask you about                          11:14:50

9      Mr. Blankfein.      Did you have any                      11:14:58

10     conversations with him about the gender                   11:15:00

11     breakdown of promotions at Goldman Sachs?                 11:15:02

12          A.     As the chairman and CEO, he was               11:15:05

13     very focused on diversity.         So I really            11:15:08

14     don't recall a specific conversation.               I     11:15:11

15     would suspect that I did have                             11:15:12

16     conversations with him on the broad topic                 11:15:14

17     of diversity.      Gender would be a part of              11:15:17

18     that.                                                     11:15:20

19                 MS. DERMODY:     Move to strike as            11:15:20

20          nonresponsive.                                       11:15:20

21          Q.     Can you recall any specific                   11:15:21

22     conversation that you had with                            11:15:22

23     Mr. Blankfein about the gender breakdown                  11:15:24

24     of promotions from vice president to                      11:15:29

25     managing director in the revenue                          11:15:31

                                                                  Page 52

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 8 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      divisions?                                                11:15:34

2           A.      Diversity was important to                   11:15:34

3      Goldman Sachs and it was important to                     11:15:38

4      Lloyd as the chairman and CEO.           And so I         11:15:40

5      know and recall that there were                           11:15:44

6      conversations about that as it pertained                  11:15:46

7      to a number of things.       And that would               11:15:49

8      have included, you know, various                          11:15:51

9      breakdowns.                                               11:15:55

10                  I don't recall specifically a                11:15:56

11     conversation related to the gender                        11:15:57

12     breakdown in the revenue divisions, but                   11:16:00

13     we did spend time talking about diversity                 11:16:03

14     as a priority of the firm.                                11:16:06

15          Q.      Do you recall if you ever                    11:16:07

16     provided Mr. Blankfein with data that                     11:16:09

17     reflected the breakdown by gender of                      11:16:17

18     promotions at Goldman Sachs?                              11:16:19

19          A.      I don't recall.     Although the             11:16:21

20     specifics of the conversations and the                    11:16:25

21     data supporting it would have been a                      11:16:27

22     conversation that I would have had with                   11:16:29

23     Gary, as I suggested previously.            We            11:16:32

24     always liked to look at facts.           I don't          11:16:36

25     recall having that conversation with                      11:16:37

                                                                  Page 53

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 9 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1           A.     Okay.   Go ahead.                             16:20:28

2           Q.     We marked as Exhibit 33 a                     16:20:29

3      document which is an e-mail attaching                     16:20:32

4      another document.      The e-mail is from                 16:20:35

5      November of 2014 from Ms. Vazquez-Ubarri                  16:20:38

6      and it attaches another document with the                 16:20:43

7      title Diversity Working Group, November                   16:20:45

8      19, 2014.                                                 16:20:48

9                  Do you see that?                              16:20:49

10          A.     Mmm-hmm.                                      16:20:50

11          Q.     This document regarding the                   16:20:51

12     Diversity Working Group, was this a                       16:20:56

13     document that would have been shared with                 16:20:58

14     Mr. Cohn?                                                 16:21:00

15          A.     I don't recall.                               16:21:01

16          Q.     Do you know if this would have                16:21:04

17     been shared with Mr. Blankfein?                           16:21:08

18          A.     I don't recall.      I'm looking at           16:21:12

19     the to's.    It doesn't appear that they                  16:21:15

20     are copied on this.                                       16:21:18

21          Q.     And when you have a chance, I'm               16:21:24

22     going to go to page 11 of the attachment,                 16:21:26

23     the document attached to the e-mail?                      16:21:34

24          A.     That's 43?                                    16:21:39

25          Q.     Yes, thank you.      And it should            16:21:40

                                                                 Page 234

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 10 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       say, "What are the performance result by                 16:21:48

2       gender?   Quartile distribution-360                      16:21:50

3       scores, manager quartile, manager                        16:21:53

4       effectiveness"; do you see that?                         16:21:55

5           A.      Yes.                                         16:21:56

6           Q.      And then it has under the                    16:21:57

7       highlights, that "There are consistent                   16:21:59

8       slight differences across 360 reviews,                   16:22:03

9       manager quartile and manager                             16:22:06

10      effectiveness quartile distributions by                  16:22:08

11      gender"; do you see that?                                16:22:10

12          A.      Yes, I see that statement.                   16:22:12

13          Q.      And then down below it says in               16:22:14

14      revenue versus federation, that "there                   16:22:19

15      are slightly larger differences in                       16:22:20

16      revenue, especially for bottom                           16:22:22

17      quartiles"; do you see that?                             16:22:24

18          A.      Mmm-hmm.                                     16:22:25

19          Q.      Do you recall having                         16:22:26

20      conversations about the historical                       16:22:29

21      differences in performance ratings by                    16:22:31

22      gender?                                                  16:22:34

23          A.      You know, I recall asking for                16:22:43

24      there to be a historical analysis because                16:22:43

25      it was part of our responsibility to                     16:22:47

                                                                 Page 235

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 11 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       understand, you know, the dynamics that                  16:22:48

2       existed in the firm across a number of                   16:22:52

3       different dimensions.                                    16:22:54

4                   So I do recall, you know, that               16:22:55

5       conversation specific to that.           Looking         16:22:56

6       at this, I don't recall any of this.                     16:23:01

7           Q.      And do you recall deciding that              16:23:03

8       you needed to have some interventions to                 16:23:08

9       try to get the differences in male and                   16:23:10

10      female scoring to be diminished or                       16:23:13

11      eliminated?                                              16:23:16

12                  MS. DAVIDOFF:     Objection to               16:23:19

13          form.     Foundation.                                16:23:19

14          A.      I can't recall based upon this               16:23:20

15      one page.     But the therefore, this is                 16:23:26

16      what we should think about this                          16:23:31

17      information, whether there was follow-up                 16:23:32

18      rigor in terms of the breakdown of the                   16:23:34

19      analysis, from the -- it looks like we                   16:23:37

20      did the firmwide.                                        16:23:41

21                  But then we have, on page 19,                16:23:42

22      which you didn't ask me to look at, but I                16:23:45

23      need to understand this further, because                 16:23:47

24      to understand what was driving a                         16:23:52

25      difference of 2 to 4 percent versus 1 to                 16:23:53

                                                                 Page 236

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 12 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       3 percent in the federation.           I would             16:23:59

2       have to dig deeper into this to figure                     16:24:01

3       out, you know, what was driving it.                  And   16:24:02

4       I don't recall what we did about it.                       16:24:04

5           Q.      Okay.     Looking at that page --              16:24:09

6           A.      And whether there was quite                    16:24:11

7       frankly anything to do.        Not clear to me.            16:24:12

8       I would have to do more analysis or look                   16:24:14

9       at more analysis.                                          16:24:16

10          Q.      Got it.     When you see something             16:24:19

11      like on page 19 where you're seeing these                  16:24:21

12      percentage differences and where men and                   16:24:24

13      women are falling in the quartiles, with                   16:24:27

14      men being advantaged in the upper                          16:24:31

15      quartiles, does that raise for you a                       16:24:33

16      question as to whether something is wrong                  16:24:38

17      with the process that's being used?                        16:24:39

18                  MS. DAVIDOFF:      Objection to                16:24:43

19          form.                                                  16:24:43

20          A.      Did you want me to go back and                 16:24:43

21      look at that?                                              16:24:45

22          Q.      Sure.     I mean, you just called              16:24:46

23      out 19.                                                    16:24:49

24          A.      And I said I would have to go                  16:24:50

25      look at 19.     But I can look at it if you                16:24:52

                                                                   Page 237

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 13 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       want me to.                                              16:24:54

2           Q.       You can stay with either -- you             16:24:55

3       can stay where you were or you can look                  16:24:56

4       at 19, either one.                                       16:24:58

5           A.       So what's the question?          And go     16:24:59

6       ahead and ask me the question again.                     16:25:02

7           Q.       When you see that there are                 16:25:04

8       differences between male and female                      16:25:05

9       scoring as are demonstrated in this                      16:25:08

10      report, does it raise a question for you                 16:25:11

11      as to whether there is possibly something                16:25:13

12      wrong with the processes that are                        16:25:15

13      resulting in this favoring of men in the                 16:25:18

14      upper quartiles and this favoring of                     16:25:22

15      women, putting them in the lower                         16:25:24

16      quartiles?                                               16:25:26

17                   MS. DAVIDOFF:    Objection to               16:25:28

18          form.     Misstates the document.                    16:25:29

19          A.       When we did this kind of work,              16:25:31

20      we did it to determine, you know, what                   16:25:32

21      the performance results were by gender,                  16:25:37

22      which is the title of the page.                          16:25:39

23                   You know, the next step from                16:25:41

24      this was to look at revenue versus                       16:25:43

25      federation, which is what you paid                       16:25:47

                                                                 Page 238

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 14 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       attention to.     And the bottom quartile                16:25:49

2       for 4 percent and get a lot more granular                16:25:52

3       with it and ask the question why.              Was it    16:25:55

4       the individuals at this particular moment                16:26:02

5       of time.     Was it the division and groups              16:26:04

6       that they sat in.     Or were there things               16:26:05

7       that we needed to consider about the                     16:26:10

8       capturing of the information.                            16:26:13

9                    So this would have led us, I                16:26:15

10      believe, to do more work and to do more                  16:26:17

11      rigor.     You know, I -- my first thought               16:26:20

12      also was, you know, the 2 to 4 percent, I                16:26:23

13      just need to understand, you know, I just                16:26:27

14      need to understand, again, what was                      16:26:31

15      behind that.                                             16:26:31

16          Q.       If you stick with page 11 of                16:26:32

17      the document, there is actually a call-                  16:26:36

18      out text that says "Historical                           16:26:39

19      comparison."                                             16:26:42

20                   And it says:     "The trends is             16:26:43

21      consistent, but margins have narrowed                    16:26:44

22      since 2007."                                             16:26:46

23          A.       Where do you see that?                      16:26:47

24          Q.       Under the highlights.                       16:26:49

25          A.       I got you.     "The trend is                16:26:50

                                                                 Page 239

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 15 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       consistent."     I hadn't read that.          "The       16:26:52

2       trends is consistent but margins have                    16:26:54

3       narrowed."                                               16:26:56

4                    Okay.   So what was the                     16:27:02

5       question?                                                16:27:04

6           Q.       You had mentioned that you                  16:27:04

7       would need to know whether this was just                 16:27:05

8       a moment in time.      If you now look at                16:27:07

9       this in the context of understanding that                16:27:09

10      historically this is better, perhaps,                    16:27:12

11      than it has been, there has been a                       16:27:14

12      consistent trend like this, would that                   16:27:19

13      raise a question for you that you need to                16:27:21

14      figure out whether there is something                    16:27:23

15      that needs to be addressed with the                      16:27:25

16      system itself?                                           16:27:28

17                   MS. DAVIDOFF:    Objection to               16:27:29

18          form.                                                16:27:30

19          A.       It's good to see that my logic              16:27:30

20      train is supported by this.          It would            16:27:34

21      suggest that it's something that is a                    16:27:35

22      good thing that the difference is                        16:27:43

23      declined.     But I would need to                        16:27:44

24      understand, again, what was driving that.                16:27:46

25                   I don't take a 1 percent number             16:27:52

                                                                 Page 240

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 16 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       or 4 percent move positive on face value                 16:27:54

2       or the opposite side.       It takes more                16:27:57

3       rigor and work to understand the drivers                 16:27:59

4       of that.                                                 16:28:01

5           Q.      Is there any amount of                       16:28:02

6       difference that you would commit to                      16:28:04

7       having an opinion that it was concerning?                16:28:06

8                   MS. DAVIDOFF:     Objection to               16:28:10

9           form.                                                16:28:10

10          A.      I would say that the reason we               16:28:14

11      did this work was because we wanted to                   16:28:16

12      ensure that we were on top of performance                16:28:17

13      results.                                                 16:28:21

14                  So as I said, I would look at                16:28:25

15      this and I would suspect, but can't offer                16:28:28

16      the specifics, that the follow-up for                    16:28:31

17      this was to, you know, drill down and                    16:28:33

18      understand what the drivers of this                      16:28:35

19      difference were.     So every detail on this             16:28:38

20      page is something that we would consider                 16:28:40

21      to be important or we wouldn't put it on                 16:28:42

22      the page.                                                16:28:45

23          Q.      And do you recall what you                   16:28:46

24      discovered to be the drivers of the                      16:28:47

25      difference?                                              16:28:48

                                                                 Page 241

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 17 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1       achieving goals.     And so it was related               17:40:32

2       to goals.                                                17:40:38

3           Q.       And goals as to what aspect?                17:40:39

4           A.       You know, Lloyd was focused on              17:40:42

5       the significance of diversity at all                     17:40:51

6       levels.     And so he was engaged in                     17:40:53

7       understanding the experience of diverse                  17:41:01

8       professionals and was indicated in some                  17:41:03

9       of the presentations that you pointed to                 17:41:06

10      earlier, but also what we should be                      17:41:08

11      working towards and how we should think                  17:41:13

12      about that.                                              17:41:14

13          Q.       And where was the difference of             17:41:14

14      viewpoint that you had with him around                   17:41:22

15      the appropriate points to take steps to                  17:41:24

16      achieve goals?                                           17:41:26

17          A.       I didn't have a difference of               17:41:27

18      viewpoints because I don't think there is                17:41:29

19      one approach.                                            17:41:31

20                   I viewed it, I recall I viewed,             17:41:33

21      and actually I believe that now, that                    17:41:39

22      they there weren't differing viewpoints.                 17:41:41

23      It was very collaborative with the                       17:41:46

24      ultimate goal to increase diversity at                   17:41:47

25      every level of the firm.                                 17:41:50

                                                                 Page 291

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 18 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1           Q.      Can you recall an example where              17:41:51

2       you had an idea for a strategy and then                  17:41:53

3       he had a different strategy on the same                  17:41:56

4       topic?                                                   17:42:00

5           A.      No, I can't specifically                     17:42:01

6       comment on any example of that.            But I         17:42:03

7       would say that Lloyd generally, you know,                17:42:07

8       was one to want to discuss and                           17:42:11

9       understand, but I can't recall a specific                17:42:12

10      example, no.                                             17:42:18

11          Q.      Did you ever hear of any woman               17:42:23

12      making complaints about him?                             17:42:25

13                  MS. DAVIDOFF:     Objection to               17:42:32

14          form.                                                17:42:33

15          A.      No.                                          17:42:33

16          Q.      Did you ever discuss with him                17:42:38

17      his treatment of any woman?                              17:42:39

18          A.      No.                                          17:42:41

19          Q.      And for Mr. Solomon, did you                 17:42:48

20      ever suggest anyone to avoid talking to                  17:42:53

21      him about gender issues?                                 17:42:58

22          A.      I don't recall, no.         I don't          17:42:59

23      recall doing that.                                       17:43:04

24          Q.      Did you ever suggest anyone to               17:43:07

25      avoid raising with him pay equity issues?                17:43:11

                                                                 Page 292

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 19 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1           A.      I don't recall, no.                          17:43:14

2           Q.      Were there any diversity-                    17:43:16

3       related topics that you discouraged                      17:43:20

4       anyone from raising with Mr. Solomon?                    17:43:22

5           A.      No.                                          17:43:24

6           Q.      Were there any recommendations               17:43:30

7       you made about improving gender equity at                17:43:33

8       Goldman Sachs that Mr. Solomon did not                   17:43:37

9       support?                                                 17:43:39

10          A.      I don't recall any specifically              17:43:39

11      that he didn't support.                                  17:43:57

12                  I recall that my interactions                17:43:59

13      with David were grounded in the                          17:44:01

14      understanding of the experience of                       17:44:04

15      diverse professionals of the firm, a                     17:44:12

16      consideration of the data and steps that                 17:44:14

17      we should consider taking.                               17:44:17

18                  I don't actually recall that                 17:44:21

19      there were any things that were                          17:44:25

20      contentious on any of those topics.                      17:44:32

21          Q.      Do you recall ever --                        17:44:34

22          A.      There is one thing, actually.                17:44:37

23      I actually -- there is one thing.             And        17:44:38

24      that is that David -- and you can include                17:44:43

25      this with others, felt very strongly                     17:44:45

                                                                 Page 293

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-9 Filed 11/13/20 Page 20 of 20
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                         CERTIFICATION
2
3                   I, DAWN MATERA, a Notary Public for
4       and within the State of New York, do hereby
5       certify:
6                   That the witness whose testimony as
7       herein set forth, was duly sworn by me; and
8       that the within transcript is a true record of
9       the testimony given by said witness.
10                  I further certify that I am not
11      related to any of the parties to this action
12      by blood or marriage, and that I am in no way
13      interested in the outcome of this matter.
14                  IN WITNESS WHEREOF, I have hereunto
15      set my hand this 14th day of                        September, 2020.
16
17
18
19                  <%5777,Signature%>
20                  DAWN MATERA
21
22
23
24
25

                                                                   Page 348

                                 Veritext Legal Solutions
                                      866 299-5127
